PER CURIAM.
J.T.R. challenges an order that withheld adjudication for his violation of section 372.99, Florida Statutes (1987), and placed him under community control “until further Order of the Court.” We find the evidence was sufficient to support the court’s determination that J.T.R. attempted to take deer at night in violation of the statute, but we reverse the imposition of an indeterminate term of community control. See Sections 39.11(l)(a)l. and (4) and 775.-082(4)(a), Florida Statutes (1987); J.S. v. State, 552 So.2d 327 (Fla. 1st DCA 1989).
AFFIRMED in part, REVERSED in part, and REMANDED with directions to the court to limit the period of community control to one year or less.
NIMMONS, BARFIELD and MINER, JJ., concur.